EXAMINER’S COMMENT
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 2, 5-21, 23, and 24 are pending.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Hamlett, Applicant’s representative, on April 14, 2021.
In the Claims
4.	Claim 13 has been amended to recite, in its entirety, as follows: 
--A Brassica napus plant, seed, cell, plant part, or commodity product comprising a DNA molecule comprising SEQ ID NO: 1 and SEQ ID NO: 2 flanking a nucleic acid sequence encoding a dicamba mono-oxygenase (DMO) protein--. 
Claims 5-12, 14-21, 23, and 24 have been canceled. 
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:
The claims are free of the prior art dues to the failure of the prior art to teach or suggest the nucleic acid sequences of SEQ ID NO: 1-8 and 10, all of which encompass a unique junction region between the transgene of the Brassica event MON94100 and the B. napus native genome.  Claim 13 has been amended to require SEQ ID NO: 1 . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662